DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattacharyya et al. [US 2018/0088470].
For claim 25, Bhattacharyya teaches a method (see [0113] and Fig. 14) comprising: measuring, on a set of overlay targets distributed across a reference sample, overlay with a plurality of values of a measurement parameter for configuring an overlay metrology tool, wherein overlay targets in the set of overlay targets have a common target design (measurement of a plurality of instances of a target under consideration can be printed across a substrate using the patterning process for which the target, see [0115]), wherein the set of overlay targets have a known spatial distribution of fabrication errors (known biases, see [0087] and Fig. 11); determining scaling metric values for the plurality of overlay targets based on the overlay measurements, wherein the scaling metric for a particular overlay target of the set of overlay targets is based on a standard deviation of the overlay measurements (robustness indicator in the form of overlay sensitivity, see [0141]); identifying a metrology recipe including a value of the measurement parameter providing an insensitivity to the fabrication errors within a selected tolerance based on a correlation between the scaling metric values and the measurement parameter (determining the best measurement recipe, see [0159]); and measuring overlay on at least one overlay target having the common target design on a test sample with the identified metrology recipe (used in a measurement operation, see [0160]).
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously cited prior art fails to teach “determine a variability of the scaling metric values for each of the two or more sets of overlay targets; and select, as an output overlay target design, one of the two or more overlay target designs having a smallest scaling metric variability, wherein the output overlay target design is provided to one or more fabrication tools to fabricate an overlay target based on the output overlay target design on a test sample for measurement with the overlay metrology tool,” as recited in claim 1, “the scaling metric for a particular overlay target in the set of overlay target measured with a particular hardware configuration of the two or more hardware configurations is based on a standard deviation of the overlay measurements associated with the particular hardware configuration; determine a variability of the scaling metric values associated with each of the two or more hardware configurations; and select, as an output hardware configuration of the overlay metrology tool, one of the two or more hardware configurations having a smallest scaling metric variability, wherein the output hardware configuration is provided to the overlay metrology tool for measurement of one or more additional instances of the overlay target” as recited in claim 9, and “receive a set of site-specific scaling factors to correct overlay inaccuracy at a set of overlay locations, wherein the site-specific scaling factors are generated based on overlay measurements of a set of reference overlay targets distributed at the set of overlay locations with a plurality of values of a measurement parameter, wherein the set of reference overlay targets have a common target design, wherein the set of reference overlay targets include a known spatial distribution of fabrication errors, wherein the site-specific scaling factors are based on a standard deviation of the overlay measurements; receive, at least one test overlay measurement from at least one overlay target having the common target design located on at least one location in the set of overlay locations on a test sample; and correct at least one test overlay measurement with the corresponding site-specific scaling factor,” as recited in claim 17. Claims 2-8, 10-16, and 18-24 depend therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882